United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1885
                                   ___________

Dennis Massie,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Anthony Timberlands, Inc.,              *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 4, 2009
                                Filed: May 12, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Dennis Massie appeals the district court’s1 adverse grant of summary judgment
on his personal injury claim against Anthony Timberlands, Inc., a lumber provider.
After reviewing the record de novo, viewing the evidence in the light most favorable
to Massie, see Pritchett v. Cottrell, Inc., 512 F.3d 1057, 1062-63 (8th Cir. 2008), we
conclude that summary judgment was appropriate for the reasons stated by the district
court. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.